DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. The Applicant argues that the 112(a) new matter rejection should be revoked and cites Par. 0012 and 0010 of the PGPUB US 20200022599 A1 as disclosing the claimed aspects. The Examiner notes that Par 0012 recites an embodiment that comprises the claimed elements except for switching the processor from a dormancy state to an operation state. Par. 0006-0010 discloses another aspect of the claimed invention that covers this mission portion. These are still two separate aspects/embodiments and it is not disclosed that they can be used together. For that reason, the Examiner is maintaining the 112(a) new matter rejection. 
	In regards to the 112(b) rejection, the Applicant has not amended the claims (or provided any arguments) to define what it meant by an interruption state or how the device goes from a low power state to an interruption state and then from a dormancy state to an operation state. Therefore, the 112(b) rejection remains. 
	Finally, the Applicant argues that Park does not disclose detecting the time or duration that the heart rate data is not in the threshold range AND that both Park and Zhen fail to disclose a main processor with a high-power consumption and an auxiliary processor with a low-power consumption. In regards to the argument that Park does not disclose detecting the time or duration that the heart rate data is not in the threshold range, the Examiner points to Fig. 26 which shows heart rate data collected over a time period. There is a threshold range labeled danger in the figure and while the figure itself does not show the heart rate data going over the danger threshold, it can be seen by the Figure that the if it did, the duration of this would be collected by the graph. In regards to the argument that Park and Zhen do not disclose a low power processor and high power processor, the Examiner points to Zhen which discloses the use of a MSP430 processor (which has a power consumption of roughly 22.2 mW) acting as a low-power processor and the use of a TMS320 processor (which has a power consumption of roughly 715 mW) acting as a high power processor. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains subject matter that is not disclosed in the Applicant’s specification and would therefore qualify as new matter. The Applicant describes several embodiments in their specification, but none of these embodiments include the steps disclosed in claim 1 (i.e.: [1] determining that heart rate (HR) data is abnormal, [2] determining if the HR data is in a threshold range, if it is not in this range then determining the wearing condition, [3] if being worn, determining if the user is exercising, [4] if the data is abnormal then waking the processor and switching from the low power mode, and [5] switching from dormancy state and establishing a connection with a wireless terminal to send over data and also send an alert). The closest embodiment disclosed in the specification is in Par. 0007; however, this paragraph does not disclose switching the processor from a dormancy state to an operation state. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, it is unclear what is meant by “interruption state”. It is also unclear how the device goes from a low power state to an interruption state and then from a dormancy state to an operation state. Is there a step that takes the device from this interruption state to the dormancy state or are these the same? The Applicant’s specification does not further elaborate what is meant by interruption state. 
In further regards to claim 1, the terms “low power” and “high power” is a relative term which renders the claim indefinite. The terms “low power” and high power” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the powers are high and low in comparison to.	Claims 2-5 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160259905 A1) in view of Zhen (CN 205251535 U).
	In regards to claim 1, Park discloses method, implemented at a watch for detecting and prompting abnormal heart rate data, the watch comprising a main processor and an auxiliary processor (Par. 0060, 0122 and 0348 discloses a watch that can detect heart rate data and determine if it is abnormal. Par. 0067 and Fig 1 shows the watch can have different processors within the processing module [120]), the method comprising: 
collecting detected heart rate data (Par. 0122); 
analyzing, by the auxiliary processor the collected heart rate data (Par. 0067 discloses a processor that can perform data processing/analyzing, see also Par. 0003) and determining whether the collected heart rate data is abnormal (Par. 0348 and 0277 discloses determining abnormal heart rate data), including: 
determining whether the collected heart rate data is in a threshold range (Par. 0235 discloses comparing ECG data, i.e. heart rate data, to a threshold range (see also table 2 in Par. 0334)); 
in response to determining that the collected heart rate data is not in the threshold range, detecting the duration of the collected heart rate data not in the threshold range (Fig 26 shows how HR data is collected over time; i.e. the duration that data is not within the threshold/is abnormal or dangerous is collected); 
in response to detecting that the duration of the collected heart rate data not in the threshold range exceeds a predetermined time period, determining wearing condition of the watch (Par. 0079 and Fig 26 discloses determining the wearing condition of the watch, the predetermined time period being any time that the watch is not worn or zero); and
in response to determining that the watch is being worn by a user, determining whether the user is in exercise (Par. 0240, 0331 discloses the electronic device can detect if the user is in exercise or activity); 
and establishing communication between the watch and a mobile terminal via Bluetooth and transmitting abnormal heart rate data the mobile terminal (Par 0090 discloses wireless connections and Par. 0348 which discloses the device will emit an alert to an external device when the HR is abnormal).
However, Park does not disclose the main processor being high-power and the auxiliary processor being low-power, triggering to wake up a main processor and the processor switching from a dormancy state to an operation state or having the auxiliary processor in a low power state. 
In the same field of endeavor, Zhen does disclose a heart rate monitoring device that comprises a low-power and a high power processor (Zhen discloses the use of a MSP430 processor (which has a power consumption of roughly 22.2 mW) acting as a low-power processor and the use of a TMS320 processor (which has a power consumption of roughly 715 mW) acting as a high power processor) and is capable of triggering to wake up a main processor and the main processor switching from a dormancy state to an operation state when the auxiliary processor detects that the collected heart rate data is abnormal for over a predetermined time period (Par. 0015 discloses the device will wake when ECG is abnormal and will remain dormant when it is not abnormal) for the purpose of saving power. Zhen also discloses having the auxiliary processor in a low power state (Par. 0023 discloses the device can enter a low power mode) for the purpose of reducing power consumption. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Park and modified them by having the device consist of a low power and high power processor, dormancy state, operation state, and a low power mode, as suggested and taught by Zhen, for the purpose of saving power through reduced consumption (Par. 0040 of Zhen). 
	In regards to claim 2, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1, further comprising: activating by the mobile terminal an abnormal heart rate prompt (Par. 0348 of Park discloses an alert is sent to the external device when HR is abnormal); 
wherein the prompt includes any one of mobile phone vibration, ringtones, SMS, and custom voice (Par. 0117 of Park discloses the alert can be a message and 0203 discloses it can be a sound). 
	In regards to claim 3, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1, further comprising switching to the dormancy state (Par. 0015 of Zhen discloses the device will wake when ECG is abnormal and will remain dormant when it is not abnormal and Par. 0024 of Zhen discloses the device will always go to resting/dormancy state when there is not abnormal data to trigger the awake). 
In regards to claim 4, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1 wherein the main processor is in the dormancy state and the auxiliary processor is in a lower power state when the heart rate data is being collected (Par. 0023 of Zhen discloses the device can enter a low power mode). 

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Zhen as applied to claim 1 and in further view of Yuen (US 20150173628 A1).
In regards to claim 5, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1 wherein determining the wearing condition of the watch comprises turning on an infrared distance detection sensor to detect whether there is an obstruction (Par. 0003 of Park discloses sensing electrodes on the electronic device and Par. 0079 of Park discloses the device can detect where it is being worn on the user, i.e. the “obstruction” is detected); 
determining that the watch is not being worn when no obstruction is detected (Par. 0251 of Park discloses the device can take on a dormant mode when it detects there is nothing there, i.e. it is capable of this function); 
obtaining collected heart rate data when obstruction is detected and comparing the collected heart rate data to a predetermined range of wrist heart rate data of normal people (Par. 0235 of Park discloses comparing collected ECG data, i.e. heart rate data, to a threshold range (see also table 2 in Par. 0334)); 
and determining that the obstruction is the wrist of the user and the watch is being worn by the user when the heart rate data is normal, otherwise the obstruction is other obstructions and the watch is not being worn by the user (Par. 0079 of Park discloses the device can determine where it is being worn on the body, i.e. it can determine if this is a wrist and it discloses that this determination is done based on information obtained from the body).
	However, the combined teachings of Park and Zhen do not explicitly disclose that the distance sensor is an infrared distance detection sensor. On the other hand, in the same field of endeavor, Yuen discloses a wearable watch that detects heart rate (Abstract and Figure 1b) wherein an infrared distance sensor is used to detect the presence of skin coming in proximity to the device (Par. 0046; the Applicant describes the “obstruction” as a wrist, i.e. skin) for the purpose of detecting the presence of the user and activate the watch. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Park and Zhen as applied to claim 1 and modified them by having the device comprise an infrared distance sensor, as taught and suggested by Yuen, for the purpose of detecting the presence of the user and activate the watch.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792 

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 April 202